10 N.Y.3d 741 (2008)
In the Matter of RIVERKEEPER, INC., Respondent,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants.
In the Matter of RICHARD FEUERMAN et al., Respondents,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants.
In the Matter of CROTON WATERSHED CLEAN WATER COALITION, INC., et al., Respondents,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants.
In the Matter of CHERIE INGRAHAM et al., Respondents,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants.
Court of Appeals of the State of New York.
Submitted December 24, 2007.
Decided February 12, 2008.
Reported below, Matter of Riverkeeper, Inc. v. Planning Bd. of Town of Southeast, 32 AD3d 431.
Reported below, Matter of Ingraham v Planning Bd. of Town of Southeast, 36 AD3d 911.
Motions for reargument denied [see 9 NY3d 219 (2007)].